Citation Nr: 1821736	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to February 19, 2016.

3. Entitlement to a rating in excess of 30 percent for bilateral pes planus since February 19, 2016. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to October 29, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran testified in October 2013 before the undersigned. A transcript of the hearing is associated with the claims file. 

In March 2014 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

In a November 2017 rating decision VA granted entitlement to a 30 percent rating for bilateral pes planus from February 19, 2016. As that award constitutes only a partial grant of the benefit sought, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a clothing allowance for shoe orthotics was raised by the record in October 2013, and was referred by the March 2014 Board decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran's service-connected posttraumatic stress disorder has been manifested by such symptoms as panic attacks, irritability, hypervigilance and exaggerated startle response. Although VA obtained examinations regarding the etiology of the Veteran's hypertension in February 2016 and November 2017, no VA examiner has addressed whether his diagnosed hypertension is related to his posttraumatic stress disorder. As this theory of secondary service connection is raised by the record, remand is required to obtain such an opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Individual unemployability prior to October 29, 2010

In its March 2014 remand, the Board instructed the AOJ to obtain a medical opinion addressing whether the Veteran's "service-connected disabilities, either separately or in combination, precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience prior to October 29, 2010." Although the above question was posed to a VA psychiatrist in October 2017, that examiner declined to comment on the Veteran's service-connected disorders other than posttraumatic stress disorder. As such, the development failed to substantially comply with the Board's March 2014 remand instructions which required an opinion addressing all disabilities. Remand is required to correct this deficiency. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Pes planus

As noted above, herein the Board directs that a retrospective VA opinion to assess the functional impairment produced by the Veteran's pes planus prior to October 29, 2010 be obtained. Such development, to include the conduct of any examination if deemed necessary, may produce evidence relevant to the claims on appeal for increased ratings for pes planus. These issues are therefore inextricably intertwined with the development of entitlement to a total disability rating prior to October 29, 2010, and are therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when one claim could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to obtain any outstanding VA or private treatment records pertinent to the claims.  

2. Thereafter furnish the appellant's VBMS and Virtual VA files to an appropriate examiner for review. An in-person examination is required if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the examiner is to specifically address the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his posttraumatic stress disorder?

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. After completion of all development indicated above, furnish the appellant's VBMS and Virtual VA files to one or more appropriate examiners to obtain retrospective opinions as to the functional impairment produced by the Veteran's service-connected tinnitus and pes planus, as well as any other disability found to be service-connected other than posttraumatic stress disorder, prior to October 29, 2010. An in-person examination is required if, and only if, any reviewing examiner deems such to be necessary.

After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the examiner is to specifically describe all functional impairment attributable to the respective disability or disabilities prior to October 29, 2010.  Each examiner must specifically describe how any functional impairment due to the disability or disabilities impacted the Veteran's ability to obtain or maintain employment prior to October 29, 2010. If possible, the examiner or examiners should additionally address the functional impairment produced by the disability or disabilities in combination with any other service-connected disability prior to October 29, 2010.

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in the electronic claims file as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






